Per Curtam,
The admissibility of the offers of testimony by the rejected questions propounded to Miss Dickson, depends entirely upon her ability to identify the person who was in conversation with Mr. Paine at the time and place to which the questions refer. She did not see the person and repeatedly stated that she did not know who he was. She inferred, for a reason which she stated, that he was a representative of the Fruit Jar Co. But she did not see him, he was in another room, and when the gentleman who, it was alleged by the defendants, was the one who was engaged in the conversation in question, was pointed out to her in the court room, she distinctly said she could not identify him as being the person whom she heard. Without such identification, his declarations were not admissible. The witness knew Mr. Grange, the person in question, but she *354refused to say it was he who was in the room with Mr. Paine at the time of the conversation. Nor does Mr. Paine’s testimony help the matter. It would still require a conjecture on the part of the jury as to whether Mr. Grange was the person whose declarations were proposed to be proved by Miss Dickson. • Mr. Paine 'did not personally know that she was in the outside room at the very time of the conversation. He said he did, but on cross-examination admitted that the only way in which he knew, was by Miss Dickson’s subsequent statement to him to that effect, and that, of course, was buthearsay. We think the offers were all properly rejected.
Judgment affirmed.